department of the treasury washington d c jun set er ra tee aquignificant index no tax_exempt_and_government_entities_division in re company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end-of the plan_year for which the conditional waiver has been granted the company bo substantial temporary hardship as evidenced by net losses for the and years fiscal years and negative working_capital for the the company has experienced _ and fiscal the company has taken steps to effect recovery that include reducing wages to clerical union members salaried employees and owners introducing new management in manufacturing to increase efficiencies and output bringing in an outside consulting firm that specializes in turnaround work and positioning their consultant as the chief operating officer industry that include additional product information to meet current trends in the industry and diversification of flexible packaging to focus on other types of packaging for and other products and hiring a new sales person with extensive experience in this market while the company experienced a loss for the first quarter of the for the period from fiscal_year the company experienced a profit through and for the montr the plan was amended to cease benefit accruals for non-union employee and operating engineers as of union participants as of deficiencies for the beginning-of-year accumulated_funding_deficiency for the plan_year beginning the plan experienced funding plan years resulting in a and to cease benefit accruals for and the the ratio of the plan's current_liability to the value of assets is s this waiver has been granted subject_to the following conditions which you have agreed to the company will contribute the minimum_funding_standard to the plan by the period described in sec_412 of the code for the plan ye rs beginning following year including the amortization payments for the conditional waiver granted by this letter and - ie by of the and any taxes owed for the plan under section a of the code for the plan_year beginning days from the date of this letter will be paid_by the company by if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginniny - this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in the date of if you have any questions concerning this letter please contact relating to this letter please refer to se t ep ra t a2 as well toons _ in any correspondence sincerely ig no donna m prestia acting manager employee_plans actuarial group cc manager ep classification
